Conviction for a misdemeanor, punishment being assessed at a fine of one hundred dollars.
The statement of facts does not appear to have been filed in the trial court. Hence it can not be considered. Trevinio v. State, 65 S.W.2d 500. In the absence of a statement of facts we are unable to appraise the bills of exception.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.